Per Curiam.
In this action sundry parties, by complaint and cross-complaint, sought to foreclose liens for labor and material against certain real property owned by the defendant William F. Sheard, and from a judgment in favor of the several lien claimants, Sheard and wife have appealed.
The respondents have interposed a motion to dismiss on the ground that the findings of fact and conclusions of law made and entered by the court are identical with the findings and conclusions proposed by the appellants. A comparison of the findings made and the proposed findings, as set forth in the appellants’ brief, shows this to be substantially true. The only difference we have been able to discover, aside from mere *594clerical errors, is that the appellants claimed costs in favor of the appellant Elizabeth Sheard, whereas, the court dismissed her from the case without costs. Should we assume that the court was in error in this regard an appeal will not lie to this court on a mere question of costs. Notwithstanding the identity of the findings made by the court with the findings proposed by the appellants, the latter have excepted to the findings as made, and to the refusal to find as requested, and assign error on the court’s rulings. But it is a well settled rule of practice in all courts that a party will not be heard to complain of invited error or of rulings made at his request. Gottstein v. Seattle Lum. & Com. Co., 7 Wash. 424, 35 Pac. 133; Gilmore v. Baker Co., 12 Wash. 468, 41 Pac. 124; State ex rel. Bickford v. Benson, 21 Wash. 365, 58 Pac. 217; North Yakima v. Scudder, 41 Wash. 15, 82 Pac. 1022; 3 Cyc. 242 et seq.
Had the court signed the findings and conclusions proposed by the appellants, the judgment appealed from would follow as a matter of course, and for that reason the appellants cannot be heard in opposition to the judgment. The motion to dismiss is therefore granted. Since the submission of the case, certain persons who were not parties to the action have moved the court to strike their names from the notice of appeal, appeal bond and brief. The conclusion we have reached on the motion to dismiss renders a decision on this motion unnecessary. Appeal dismissed.